DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al (Wang, Xingjian., Li, Yixing., Wang Yanxing., Yang, Vigor. Near-field flame dynamics of liquid oxygen/kerosene bi-swirl injectors at supercritical conditions. Combustion and Flame. 190. 2018).
With respect to claim 1 Wang discloses an outer cylindrical tube [see annotated Fig. below] comprising an inner diameter and a first end and a second end, wherein said first end is connected to a source of a first non-solid (Kerosene, see pp. 1), and said second end comprises an annular or circular exit; and
an inner cylindrical tube [see annotated Fig. below] positioned within said outer cylindrical tube, wherein said inner cylindrical tube comprises an inner diameter and a first end and a second end wherein said first end is connected to a source of a second non-solid (Liquid Oxygen, pp. 1) and said second end comprises an annular or circular exit; and wherein said second end of said inner cylindrical tube is positioned relative to said outer cylindrical tube such that said second end of said inner cylindrical tube is located an axial distance away from said second end of said outer cylindrical tube [see annotated Fig. below]; and
wherein said inner diameter of said outer cylindrical tube is configured to swirl said first non-solid and said inner diameter of said second cylindrical tube is configured to swirl said second non-solid such that said first non-solid and said second non-solid remain swirled and stratified into separate layers of flow for each gas as they flow through the exits of the inner and outer tubes.

                        
    PNG
    media_image1.png
    273
    323
    media_image1.png
    Greyscale

With respect to claim 3 Wang discloses that the injector tubes are configured to swirl the first and second non-solids by tangential entry of the first and second non-solids into the injector tubes [see annotated Fig. above].

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al (Wang, Xingjian., Li, Yixing., Wang Yanxing., Yang, Vigor. Near-field flame dynamics of liquid oxygen/kerosene bi-swirl injectors at supercritical conditions. Combustion and Flame. 190. 2018).
With respect to claim 14 Wang discloses a method of injecting a first non-solid and a second non-solid into a combustion chamber comprising at least one injector comprising an outer tube and an inner tube [see annotated Fig. above] positioned within said outer tube comprising the steps of:
flowing the first non-solid into said outer tube of said at least one injector [see annotated Fig. above, and Fig. 3 which shows the mass fraction of kerosene in the combined flow field];
flowing the second non-solid into said inner tube of said at least one injector [see annotated Fig. above, and Fig. 3 which shows the mass fraction of kerosene in the combined flow field];
injecting the first and second non-solids from said outer and inner tubes into said combustion chamber such that the first and second non-solids remain stratified as they enter said combustion chamber thereby delaying mixing of the second non-solid located in the inner tube until downstream of said at least one injector [see Fig. 3].
With respect to claim 17 Wang discloses swirling the non-solid as it flows through said outer tube [see annotated Fig. above].
With respect to claim 18-19 Wang discloses swirling the non-solid as it flows through said inner tube [see annotated Fig. above].
With respect to claim 11 Wang discloses swirling the non-solid as it flows through said inner tube [see annotated Fig. above].

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundish et. al (US 6,474,569 B1).
With respect to claim 4 Brundish discloses a method of injecting an inert into a combustion chamber comprising at least one injector comprising an outer tube [see annotated Fig. 2, below] and an inner tube [see annotated Fig. 2, below] positioned within said outer tube comprising the steps of:
flowing an inert into said outer tube of said at least one injector [Brundish discloses that air, reference character 2.8, flows through the annular channel and swirler 2.3, air is interpreted as oxygen combined with nitrogen and carbon dioxide, where carbon dioxide is the diluent];
swirling the inert as it flows through said outer tube [via swirler 2.3];
flowing a non-solid into said inner tube of said at least one injector [fuel flows through channel 2.4 or air flows through 2.11]; 
swirling the non-solid as it flows through said inner tube [via swirler 2.5];
injecting the swirled inert and swirled non-solid from said outer and inner tubes into said combustion chamber such that the swirled inert delays the mixing of swirled non-solid in said combustion chamber thereby preventing reactions for some distance beyond the point of injection of said at least one injector.

                                 
    PNG
    media_image2.png
    577
    631
    media_image2.png
    Greyscale

With respect to claim 5 Brundish discloses said non-solid comprises fuel [through 2.4].
With respect to claim 6 Brundish discloses that the non-solid comprises oxidizer [through 2.1].

Claim(s) 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundish et. al (US 6,474,569 B1).
With respect to claim 8 Brundish discloses a method of injecting a non-solid [reference character 2.8] into a combustion chamber comprising at least one injector comprising an outer tube and an inner tube [see annotated Fig. above] positioned within said outer tube comprising the steps of:
flowing the non-solid into said outer tube of said at least one injector to form an outer stream of the non-solid [via swirler 2.3];
flowing the non-solid into said inner tube of said at least one injector to form an inner stream of the non-solid [via swirler 2.1];
injecting the non-solid from said outer and inner tubes into said combustion chamber such that the inner and outer streams enter into said combustion chamber with enhanced turbulence caused by the inner and outer streams experiencing high shear forces due to either a difference in axial velocity, a difference in swirl velocity or direction, or a combination of these effects, downstream of said at least one injector.	
With respect to claim 9 Brundish discloses comprising swirling the non-solid as it flows through said outer tube [via swirler 2.3].
With respect to claims 10-11 Brundish discloses comprising swirling the non-solid as it flows through said outer tube [via swirler 2.1].
	With respect to claim 13 Brundish discloses that the non-solid comprises oxidizer [air flows through both 2.1 and 2.3].

Allowable Subject Matter

Claims 2, 7, 12, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Two separate interpretations are taken for the purposes of rejecting claims 5 and 6, for claim 5 the non-solid is fuel and flows through 2.5, for claim 6 the non-solid is oxidizer and flows through 2.1.